Chaplin v Tompkins (2019 NY Slip Op 04563)





Chaplin v Tompkins


2019 NY Slip Op 04563


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


464 CA 18-02257

[*1]TERESSA CHAPLIN AND GABRIELLE CHAPLIN, PLAINTIFFS-APPELLANTS,
vTIM N. TOMPKINS, DEFENDANT-RESPONDENT, AND WEST MAIN STREET PARTNERS, L.P., DEFENDANT. (APPEAL NO. 2.) 


ATHARI & ASSOCIATES, LLC, NEW HARTFORD (MO ATHARI OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
ECKERT SEAMANS CHERIN & MELLOTT, LLC, WHITE PLAINS (SARAH H. MORRISSEY OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (John J. Ark, J.), entered September 6, 2018. The order granted the motion of defendant Tim N. Tompkins to dismiss the complaint against him. 
It is hereby ORDERED that the order so appealed from is unanimously modified on the law by denying the motion in part and reinstating the complaint against defendant Tim N. Tompkins except insofar as it asserts claims for patent injuries arising from plaintiffs' exposure to lead paint, and as modified the order is affirmed without costs.
Same memorandum as in Chaplin v Tompkins ([appeal No. 1], — AD3d — [June 7, 2019] [4th Dept 2019]).
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court